Citation Nr: 1437525	
Decision Date: 08/22/14    Archive Date: 08/27/14

DOCKET NO.  11-18 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 10 percent for residuals of right knee surgery.

2.  Entitlement to service connection for a cervical spine condition, claimed as cervical spine stenosis.

3.  Entitlement to a total disability rating based on individual employability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1978 to February 1982.

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 2009 and April 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, the first denying an increased rating for the right knee, and the second denying entitlement to service connection for the cervical spine and a TDIU.

The Veteran requested a VA Regional Office hearing on his Substantive Appeal, VA Form 9, and a hearing was scheduled in April 2014.  Despite receiving adequate notice of that hearing by way of a March 2014 letter, he failed to attend his scheduled hearing.  As such, the Board deems the hearing request withdrawn.  See 38 C.F.R. § 20.704(d) (2013).

The issue of service connection for a cervical spine condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the pendency of this claim, the Veteran's residuals of right knee surgery has been manifested by flexion to 140 degrees and extension to 0 degrees; it has not been manifested by flexion limited to 30 degrees or less, extension limited to 15 degrees or less, ankylosis, recurrent subluxation or lateral instability, dislocated semilunar cartilage, impairment of the tibia and fibula, or genu recurvatum.

2.  The Veteran is currently service connected for residuals, right knee surgery, rated as 10 percent disabling; ischial bursitis, left hip, rated as 10 percent disabling; a traumatic brain injury (TBI) with residuals of photophobia rated as 10 percent disabling; and a noncompensable rating for the service-connected disabilities of gastroesophageal reflux disease (GERD) and venereal warts; these evaluations do not meet the schedular requirements for assignment of a total disability rating based on individual unemployability.

3.  The Veteran's service connected disabilities are not of such severity as to preclude substantially gainful employment, at this time.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 10 percent for a right knee disability have not been met.  38 U.S.C.A. §§ 1155 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5003, 5014, 5256-63 (2013).

2.  The criteria for assignment of a total disability rating based on individual unemployability are not met, and there is no evidence to warrant referral for consideration of individual unemployability on an extra-schedular basis.  38 C.F.R. §§ 3.340, 4.16(a) and (b) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claims for an increased rating and a TDIU.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2013).




A.  Duty to Notify

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Id.  

A January 2010 letter fully satisfied the duty to notify provisions prior to initial adjudication of the Veteran's claim for a TDIU in April 2010.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

To satisfy the first notice element for an increased-compensation claim, 38 U.S.C.A. § 5103(a) compliant notice must notify the claimant that, 1) to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability, 2) a disability rating will be determined by applying relevant Diagnostic Codes based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment, and 3) provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 107 (2010).  A letter dated in June 2009 fully satisfied the duty to notify provisions as to all elements prior to initial adjudication of the Veteran's increased rating claim in October 2009.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  


B.  Duty to Assist

The Board also concludes VA's duty to assist in obtaining records has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2013).

The RO provided the Veteran with appropriate VA examinations in December 2009, and September and November 2012.  The Veteran has not reported receiving any recent treatment specifically for his service-connected conditions (other than at VA, mentioned above, records of which are in the file), and there are no records suggesting an increase in disability has occurred as compared to the prior VA examination findings.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorders since he was last examined.  38 C.F.R. § 3.327(a).  The examination reports provide sufficient evidence to apply the ratings schedule and to determine that the schedular rating is adequate to rate the Veteran's right knee disability.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (mere passage of time does not require VA to provide a new medical examination); see also VAOPGCPREC 11-95.  The VA examination reports are thorough and supported by VA outpatient treatment records.  The examinations in this case are an adequate basis on which to adjudicate the claims for an increased rating and a TDIU.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).






II.  Increased Rating 

The Veteran contends he is entitled to an increased rating for an evaluation in excess of 10 percent for residuals of right knee surgery.  For the reasons that follow, the Board finds that an increased rating is not warranted.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2013). 

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disabilities of the knee are rated under 38 C.F.R. § 4.71a.  Included within 38 C.F.R. § 4.71a are multiple diagnostic codes that evaluate impairment resulting from service-connected knee disorders, including Diagnostic Code 5256 (ankylosis), Diagnostic Code 5257 (other impairment, including recurrent subluxation or lateral instability), Diagnostic Code 5258 (dislocated semilunar cartilage), Diagnostic Code 5259 (symptomatic removal of semilunar cartilage), Diagnostic Code 5260 (limitation of flexion), Diagnostic Code 5261 (limitation of extension), Diagnostic Code 5262 (impairment of the tibia and fibula), and Diagnostic Code 5263 (genu recurvatum). 

Private medical records dated March 2009 show the Veteran underwent a right knee x-ray.  Results revealed no evidence of an acute fracture or of dislocation.  There were no destructive bone lesions, though there were degenerative changes present, predominately involving the patellofemoral compartment.  There was patellar enthesopathy, and suggestion of a small joint effusion.  The diagnosis impression listed degenerative disease and small joint effusion, but noted no acute bone changes.

In a December 2009 VA examination, the Veteran complained of right knee pain with onset in 1978 or 1979.  The Veteran reported a history of right knee injury and subsequent arthrogram.  Joint symptoms included pain, weakness, and inflammation characterized by swelling and tenderness, but did not include deformity, giving way, instability, stiffness, incoordination, decreased speed of joint motion, episodes of dislocation or subluxation, locking episodes, effusions or flare-ups of joint disease.

The examiner noted there were no constitutional symptoms or incapacitating episodes of arthritis.  The Veteran had no limitation on standing or walking, and required no assistive devices or aids.  Examination revealed normal gait, without other evidence of abnormal weight bearing.  There was no loss of a bone or part of a bone, and no recurrent inflammatory arthritis.  There were no bumps consistent with Osgood-Schlatter's disease, and no crepitation, mass behind the knee, grinding, instability, patellar abnormality or meniscus abnormality.  However, there were clicks or snaps noted. 

Range of motion testing showed there was no objective evidence of pain with active motion on the right side.  Results showed flexion to 140 degrees and full extension to 0 degrees.  There was no objective evidence of pain following repetitive motion, or additional limitations after 3 repetitions of range of motion.  There was no joint ankylosis.

X-ray evidence from November 2009 showed an impression of a normal right knee, with normal bony structure and no signs of fracture or dislocation.  The joint space was normal and soft tissue was unremarkable. 

The examiner diagnosed mild right knee strain with pain.  During the examination, the Veteran reported current unemployment ongoing for 1 to 2 years due to the fact that he was unable to find a job.  The examiner determined the Veteran's right knee disability did not have a significant impact on his prior occupation working in security.  The disability did, however, cause mild effects on bathing, dressing and toileting; moderate effects on traveling, driving, recreation, shopping, and chores; severe effects on exercise, and prevented participation in sports.

June 2010 VA treatment records show the Veteran's right knee range of motion was within normal limits, and testing revealed normal strength in the right knee.  There was no indication of pain on motion.  A VA treatment record dated October 2010 showed normal gait, normal motor examination, and normal reflex response in the lower extremities.  

The Veteran currently has a 10 percent rating for his right knee under DC 5257, which provides that a 10 percent rating is warranted for slight recurrent subluxation or lateral instability.  A 20 percent rating is warranted for moderate recurrent subluxation or lateral instability.  A 30 percent rating is warranted for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2013).  In this case, the medical evidence does not show any recurrent subluxation or instability, nor does the Veteran report any subluxation or instability.  Therefore, a 20 percent rating is not warranted under DC 5257.

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint or group of minor joints so affected.  38 C.F.R. § 4.71a, DCs 5003 (degenerative arthritis) and 5010 (traumatic arthritis) (2013).  Though there is medical evidence of degenerative arthritis of the Veteran's right knee, he is already in receipt of the maximum 10 percent rating under DC 5003.

Limitation of knee motion is rated under DC 5260 and DC 5261.  Under DC 5260, the following evaluations are assignable for limitation of leg flexion: zero percent for flexion limited to 60 degrees, 10 percent for flexion limited to 45 degrees, 20 percent for flexion limited to 30 degrees, and 30 percent for flexion limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260.  Under DC 5261, the following evaluations are assignable for limitation of leg extension: zero percent for extension limited to 5 degrees, 10 percent for extension limited to 10 degrees, 20 percent for extension limited to 15 degrees, 30 percent for extension limited to 20 degrees, 40 percent for extension limited to 30 degrees, and 50 percent for extension limited to 45 degrees. 38 C.F.R. § 4.71a, DC 5261.

For VA purposes, normal extension and flexion of the knee is from 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II.  

On the above examinations, the Veteran's right knee had full flexion to 140 degrees, as reflected in a December 2009 VA examination and June 2010 VA treatment record.  The flexion of the Veteran's right knee must be limited to 30 degrees in order to warrant increased ratings of 20 percent.  38 C.F.R. § 4.71a, DC 5260 (2013).  DC 5260 therefore cannot serve as a basis for an increased rating in this case.  Similarly, an increased rating is not warranted under DC 5261.  The Veteran had full extension the right knee in a December 2009 VA examination and June 2010 VA treatment record.  The Veteran's right knee extension would have to be limited to 15 degrees in order to warrant increased ratings of 20 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2013).  Because there is no evidence that the Veteran's right knee extension was limited to 15 degrees, Diagnostic Code 5261 cannot serve as a basis for an increased rating for the Veteran's right knee disability.     

Evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of their normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.  However, on examination in December 2009, there was no objective evidence of pain following repetitive motion, or additional limitations after 3 repetitive motions.  There is, therefore, no evidence of functional loss of the right knee.

In considering the applicability of other diagnostic codes, the Board finds that DC 5256 (ankylosis of the knee), DC 5258 (dislocated semilunar cartilage), DC 5259 (symptomatic removal of semilunar cartilage), DC 5262 (impairment of the tibia and fibula), and DC 5263 (genu recurvatum) are not applicable in this instance, as the medical evidence does not show that the Veteran has any of those conditions.  Specifically, no treatment record, or any report of VA examination demonstrate any objective finding of genu recurvatum, impairment of the tibia and fibula, removal or dislocation of semilunar cartilage, or ankylosis of the right knee.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board has considered the possibility of staged ratings.  The Board, however, concludes that the criteria for a rating in excess of 10 percent for each knee have at no time been met.  Accordingly, staged ratings are inapplicable.  See id.  

The Board has also considered whether a referral for extraschedular rating is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  

The schedular evaluation for the Veteran's right knee disability is not inadequate.  The Veteran complains of pain, weakness, and inflammation characterized by swelling and tenderness, all of which are contemplated by the rating criteria.  The Veteran merely disagrees with the assigned evaluation for his level of impairment.  In other words, he does not have any symptoms from his service-connected disorder that are unusual or are different from those contemplated by the schedular criteria.  The available schedular evaluations reasonably describe the service-connected disabilities; thus, the schedular evaluations are adequate to rate the Veteran's disabilities.  The Board need not determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms" such as "marked interference with employment" and "frequent periods of hospitalization."  See Thun, 22 Vet. App. at 115.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.  

As such, the Board finds that the preponderance of the evidence is against the Veteran's increased rating claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


III.  TDIU

In a letter dated November 2009, the Veteran, through his then representative, submitted a request entitlement to a TDIU.

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of a service-connected disabilities: Provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

To establish a total disability rating based on individual unemployability, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  In reaching such a determination, the central inquiry is whether the appellant's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation; provided that permanent total disability shall be taken to exist when the impairment is reasonably certain to continue throughout the life of the disabled person.  38 C.F.R. § 4.15.

At present, the Veteran is service-connected for residuals, right knee surgery, rated as 10 percent disabling; ischial bursitis, left hip, rated as 10 percent disabling and a TBI with residuals of photophobia, rated as 10 percent disabling.  The Veteran is also in receipt of a noncompensable rating for the service-connected disabilities of GERD and venereal warts.  The Veteran's combined rating is 30 percent.  38 C.F.R. § 4.25.  The Veteran does not meet the schedular criteria listed in 4.16(a).

However, it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating boards should refer to the Director of the Compensation and Pension Service for extra-schedular consideration all cases of veterans who are unemployable by reason of service connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).  The rating board did not refer this case for extra-schedular consideration.

In his December 2009 VA examination for his right knee, the Veteran stated that his usual occupation was in the field of security.  He noted, however, that he had been unemployed for the past 1 to 2 years due to his inability to find a job.  The examiner determined that the Veteran's right knee disability did not have any significant effect on the Veteran's prior occupation.

In September 2012 VA examinations for his male reproductive disability (venereal warts), GERD and TBI, the examiners determined that neither the Veteran's male reproductive system condition, GERD, nor his TBI impacted his ability to work.  In the November 2012 VA examination for his ischial bursitis, left hip, the examiner determined the Veteran's hip condition did not impact his ability to work.

The Veteran has not submitted any evidence regarding the impact of his service-connected disabilities on his ability to work.  The objective evidence as to the severity of the Veteran's service-connected right knee, left hip, TBI, GERD, and venereal warts conditions does not show that these conditions would prevent him from being employed.  In this case, the preponderance of the evidence is against finding that the Veteran's service-connected disabilities alone make him unemployable; indeed there is no evidence that the Veteran is indeed unemployable.  The medical evidence of record tends to show that his service-connected conditions are not of such severity as to preclude gainful employment.


ORDER

Entitlement to an evaluation in excess of 10 percent for residuals of the right knee surgery is denied.

Entitlement to a TDIU is denied.


REMAND

The claims file reflects that evidence remains outstanding and that additional examinations and medical opinions are warranted.  The matter of entitlement to service connection for a cervical spine condition, claimed as cervical spine stenosis, must be remanded in accordance with VA's duty to assist.

Any VA outpatient treatment records relating to treatment for the Veteran's cervical spine condition not already associated with the claims file should be obtained.  A December 2009 report of general contact shows the Veteran reported that he wished to file a claim for service connection for "markedly cervical spine stenosis", and that treatment records could be located at the James A. Haley VA hospital in Tampa, Florida.  In order to satisfy its duty to assist, the VA must make reasonable efforts to assist the Veteran in securing evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The AOJ should request copies of any outstanding hospital service records at James A. Haley VA hospital in Tampa, Florida, relating to the Veteran's treatment for a cervical spine condition. 

After any relevant records are obtained, the AOJ should readjudicate the issue of entitlement to service connection for a cervical spine disability, and provide, if necessary, a VA examination to determine whether the Veteran has a current cervical spine disability, and, if so, the nature and etiology of that disability.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request copies of any outstanding hospital service records at James A. Haley VA hospital, relating to the Veteran's treatment for a cervical spine condition.  All efforts to obtain VA records should be fully documented, and the VA facility must provide a negative response if records are not available.

2.  If warranted by any newly obtained evidence, schedule a VA opinion to determine the nature and etiology of the claimed cervical spine condition.  The entire claims file including the additionally requested materials in this remand, and a copy of this remand should be made available to the examiner for review, and such review should be noted in the opinion report.  The examiner should provide an opinion as to whether any found current disability was caused by the Veteran military service. 

It would be helpful if the examiners would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

3.  Then, the AOJ should readjudicate the claim on the merits. If the benefit sought is not granted, the appellant and his representative should be furnished a SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


